            Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.1 Page 1 of 12
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                                         for the                                                               ,7
                                                          Southern District of California                                                              f ..

                In the Matter of the Search of                                             )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                                           )
                                                                                           )           Case No.             '19NJ44 24
                         Apple Phone                                                       )
                                                                                           )
                     Model No. iPhone XS
                    IMEI 357210095478446                                                   )                                                         •..
                                                                                                                                                     ii
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-3.
located in the             Southern               District of                                  California            , th
person or describe the property to be seized):
  See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ~ evidence of a crime;                                                                                       CLH1K us DIS r !1IC I C()UH r
                                                                                                                            SOUTHEHN UIS I HIC i 01- C/\1 lf-OHNIA
                  0 contraband, fruits of crime, or other items illegally possessed;                                        BY                            UlPUrv
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                        Offense Description
        21 USC 952, 960; 21 USC                    Importation of a Controlled Substance; Conspiracy to Import a Controlled
        952,960,963; 21 USC 841(a)                 Substance; Possession of a Controlled Substance with Intent to Distribute;
        (1);21 USC846                              Conspiracy to Possess a Controlled Substance with Intent to Distribute
          The application is based on these facts:
        See attached affidavit of Allie M.C. Peters, HSI Special Agent

           ~ Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days: ~ - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                                  A-/~-~                                   )
                                                                                                                    Applicant's signature     ~

                                                                                                            Allie M.C. Peters, HSI Special Agent
                                                                                                                    Printed name and title
                  \••;.
Sworn to before me and signed in my presenc~.
                                                         ,:   ~-~,   ,,   ,..,,,.
                                                                                     .
                                                                                    •'
Date:       t   6l , it,
City and state: San Diego, California
                                                                                                                    Printed name and title
        Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.2 Page 2 of 12



 1                                         AFFIDAVIT
 2         I, Special Agent Allie M.C. Peters, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4 II      1.    I submit this affidavit in support of an application for a warrant to search the
 5 II following cellular phones:
 6
 7                      LG Phone
                        Model No. L90 D405N
 8                      IMEI 014209-00-472513-2
 9                      (Target Device 1)
10                      Sam.sung Phone
11                      Model No. G935F Galaxy S7 Edge
                        IMEI352329081218692
12                      (Target Device 2)
13
                        Apple Phone
14                      Mo.del No. iPhone XS
15                      IMEI357210095478446
                        (Target Device 3)
16
17 collectively referred to herein as the "Target Devices," as further described in Attachments
18 A-1 through A-3, and to seize evidence of crimes, specifically violations of Importation of
19 a Controlled Substance, in violation of 21 U.S.C. § 952, 960, Conspiracy to Im.port a

 °
2 Controlled Substance, in violation of 21 U.S.C. §§ 952, 960, and 963, Possession of a
21 Controlled Substance with Intent to Distribute, in violation of 21 U.S.C. § 841(a)(l) and
22 Conspiracy to Possess a Controlled Substance with Intent to Distribute, in violation of 21
23 U.S.C. § 846, as further described in Attachment B.
24       2.   The requested warrant relates to the investigation and prosecution of Oscar
25 MOTOLINIA Islas ("MOTOLINIA") for importing approximately 39.52 kilograms of
26 cocaine from. Mexico into the United States. See US. v. Motolinia-Islas, Case No. 19-m.j-

27 3669 (S.D. Cal.) at ECF No. 1 (Com.plaint). The Target Devices currently are in the San
28 Diego Evidence Vault located at 880 Front Street, San Diego, California 92101.

                                                1
         Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.3 Page 3 of 12



 1            3.    The information contained in this affidavit is based upon my training,
 2 II experience, investigation, and consultation with other members of law enforcement.
 3 II Because this affidavit is made for the limited purpose of obtaining a search warrant for the
 411 Target Devices, it does not contain all the information known by me or other agents
 5 II regarding this investigation. All dates and times described are approximate.
 6                                           BACKGROUND
 7            4.    I have been employed as a Special Agent with Homeland Security
 8 II Investigations since August 2018. I am currently assigned to the HSI Office of the Deputy
 911 Special Agent in Charge, in San Ysidro, California. I am' a graduate of the Federal Law
1O II Enforcement Training Center in Glynco, Georgia. Prior to becoming a Special Agent, I
11      served as a United States Customs and Border Protection Officer with the United States
12 Customs and Border Protection ("CBP"), from 2015-2018.
13 II         5.    During my tenure with HSI, I have participated in the investigation of various
14 II drug trafficking organizations involved in the importation and distribution of controlled
15 II substances into and through the Southern District of California.
16 II         6.    Through my training, experience, and conversations with other members of
17 II law enforcement, I have gained a working knowledge of the operational habits of narcotics
18 II traffickers, in particular those who attempt to import narcotics into the United States from
19 II Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers to
20 II work in concert with other individuals and to do so by utilizing cellular telephones. Because
21 II cellular telephones are mobile, the use of cellular telephones permits narcotics traffickers
22 11 to easily carry out various tasks related to their trafficking activities, including, e.g., remotely
23 II monitoring the progress of their contraband while it is in transit, providing instructions to
2411 drug couriers, warning accomplices about law enforcement activity, and communicating
25 II with co-conspirators who are transporting narcotics and/or proceeds from narcotics sales.

26            7.    Based upon my training, experience, and consultations with law enforcement
27 II officers experienced in narcotics trafficking investigations, and all the facts and opinions
28 II set forth in this affidavit, I know that cellular telephones (including their Subscriber

                                                     2
      Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.4 Page 4 of 12



 1 II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
 211 for example, phone logs and contacts, voice and text communications, and data, such as
 3 II emails, text messages, chats and chat logs from various third-party applications,
 411 photographs, audio files, videos, and location data. In particular, in my experience and
 5 II consultation with law enforcement officers experienced in narcotics trafficking
 611 investigations, I am aware that individuals engaged in drug trafficking commonly store
 711 photos and videos on their cell phones that reflect or show co-conspirators and associates
 8 II engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
 9 and assets from drug trafficking, and communications to and from recruiters and
1O organizers.
11         8.     This information -can be stored within disks, memory cards, deleted data,
12 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
13 II telephone. Specifically, searches of cellular telephones may yield evidence:
14
           a.    tending to indicate efforts to import cocaine, or some other federally
15               controlled substance, from Mexico into the United States, or distribute
                 cocaine or some other controlled substance within the United State;
16
17         b.    tending to identify accounts, facilities, storage devices, and/or services-
                 such as email addresses, IP addresses, and phone numbers-used to
18
                 facilitate the importation of cocaine, or some other federally controlled
19               substance, from Mexico into the United States, or the possession with the
                 intent to distribute cocaine or some other controlled substance within the
20
                 United States;
21
           C.    tending to identify co-conspirators, criminal associates, or others involved
22
                 in importation of cocaine, or some other federally controlled substance,
23               from Mexico into the United States, or the possession with the intent to
                 distr1.bute cocaine or some other controlled substance within the United
24
                 States;
25
           d.    tending to identify travel to or presence at locations involved in the
26
                 importation of cocaine, or some other federally controlled substance, from
27               Mexico into the United States, such as stash houses, load houses, or
                 delivery points, or the possession with the intent to distribute cocaine or
28
                 some other controlled substance within the United States;
                                                3
      Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.5 Page 5 of 12



 1
           e.     tending to identify the user of, or persons with control over or access to,
 2                the Target Device; and/or
 3
           f.     tending to place in context, identify the creator or recipient of, or establish
 4                the time of creation or receipt of communications, records, or data involved
                  in the activities described above.
 5
 6                          FACTS SUPPORTING PROBABLE CAUSE
 7         9.     At approximately 1:25 a.m. on August 29, 2019, while conducting a pre-
 8 II primary canine screening at the San Ysidro Port of Entry (POE) in vehicle lane number
 9 II thirteen (13), Canine Enforcement Officer Arcia's canine alerted to the truck bed of a
10 II Chevrolet Silverado, bearing a California License Plate. CBP Officer Arcia advised CBP
1111 Officer Jimenez and CBP Officer LaBranche of the alert.
12         10.    MQTOLINIA was identified as the sole occupant of the Chevrolet Silverado.
13 II At approximately 1:27 a.m. Officer Jimenez conducted an inspection of MOTOLINIA
1411 and the Chevrolet Silverado. MOTOLINIA stated that he was going to San Diego.
15 II MOTOLINIA was asked if he had anything to declare. MOTOLINIA stated that he had
16 II nothing to declare.
17          11.   CBP Officer LaBranche and CBP Officer Arcia then escorted the vehicle to
18 II secondary inspection. On the way to secondary inspection, CBP Officer LaBranche asked
19 II MOTOLINA where he was going. MOLOLINIA stated that he was going home in Chula
20 II Vista. CBP Officer LaBranche then screened the vehicle using the "Z-Portal" X-Ray
21 II Machine. Per the report, CBP Officer LaBranche noticed an anomaly, within a box, in the
2211 front of the truck bed. CBP Officer LaBranche told CBP Officer Arcia about the anomaly.
23 II After opening the box, CBP Officer LaBranche found black packages. CBP Officer
24 II LaBranche told the lot supervisor of his findings.
25          12.   On further inspection of the vehicle in the secondary area, Officer Jones
26 II removed thirty (30) packages from the box. CBP Officer Morris received the packages
27 II and tested one of the packages using the Gemini system. The package tested positive for
28 II cocaine. The remaining packages were not tested due to having the same likeness and

                                                 4
        Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.6 Page 6 of 12



 1 II consistency as the package that was tested.
 211        13.   In total, CBP Officer Jones recovered thirty (30) packages of cocaine, with
 3 II an approximately weight of 39.52 kilograms. Officer Jones also seized the cocaine,
 411 Chevrolet Silverado, the Target Devices, and $867, as well as personal effects, :from
 5 II MOTOLINIA. Officer Jones also placed MOTOLINIA under arrest for the importation
 6 of controlled substances.
 7          14.   According to law enforcement records, MOTOLINIA became the registered
 8 owner of the Chevrolet Silverado on or about August 31, 2019, after the date of his arrest.
 9 Per crossing records, MOTOLINIA crossed in the Chevrolet Silverado from Mexico into
10 II the United States via ports of entry in the San Diego area approximately 267 times between
1111 June 8, 2018 and August 29, 2019.
1211        15.   In light of the above facts, MOTOLINIA's statements, and my own
13 II experience and training, there is probable cause to believe that MOTOLINIA was using
14 II the Target Devices to communicate with others to further the importation of illicit
15 narcotics into the United States based on the common use of cellular telephones to facilitate
16 drug trafficking.
17 II       16.   In my training and experience, narcotics traffickers may be involved in the
18 II planning and coordination of a drug smuggling event in the days and weeks prior to an
19 II event. Co-conspirators are also often unaware of a MOTOLINIA' s arrest and will continue
20 II to attempt to communicate with a defendant after their arrest to determine the whereabouts
21 II of the narcotics. Based on my training and experience, it is also not unusual for individuals,
2211 such as MOTOLINIA, to attempt to minimize the amount of time they were involved in
23 II their smuggling activities, and for the individuals to be involved for weeks and months
24 II longer than they claim. Accordingly, I request permission to search the Target Devices for
25 II data beginning on June 8, 2018 through August 31, 2019, which was approximately when
26 IIMOTOLINIA started crossing in the Chevrolet Silverado through August 31, 2019 (the
27 jj date ofhis registration of the Chevrolet Silverado).
28

                                                    5
        Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.7 Page 7 of 12



  1                                       METHODOLOGY
  2         17.   It is not possible to determine, merely by knowing the cellular telephone's
  3 II make, model and serial number, the nature and types of services to which the device is
  4 II subscribed and the nature of the data stored on the device. Cellular devices today can be
  5 ll simple cellular telephones and text message devices, can include cameras, can serve as
  6 II personal digital assistants and have functions such as calendars and full address books and
  711 can be mini-computers allowing for electronic mail services, web services and rudimentary
  8 II word processing. An increasing number of cellular service providers now allow for their
  911 subscribers to access their device over the internet and remotely destroy all of the data
1O 11 contained on the device. For that reason, the device may only be powered in a secure
11 II environment or, if possible, started in "flight mode" which disables access to the network.
1211 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
13 II equivalents and store information in volatile memory within the device or in memory cards
1411 inserted into the device. Current technology provides some solutions for acquiring some of
15 II the data stored in some cellular telephone models using forensic hardware and software.
16 II Even if some of the stored information on the device may be acquired forensically, not all
17 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
18 II data acquisition or that have potentially relevant data stored that is not subject to such
19 II acquisition, the examiner must inspect the device manually and record the process and the
20 II results using digital photography. This process is time and labor intensive and may take
21 11 weeks or longer.
22 II       18.   Following the issuance of this warrant, I will collect the subject cellular
23 II telephone and subject it to analysis. All forensic analysis of the data contained within the
2411 telephone and its memory cards will employ search protocols ·directed exclusively to the
25 II identification and extraction of data within the scope of this warrant.
26 II       19.   Based on the foregoing, identifying and extracting data subject to seizure
27 II pursuant to this warrant may require a range of data analysis techniques, including manual
28 II review, and, consequently, may take weeks or months. The personnel conducting the

                                                  6
          Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.8 Page 8 of 12



 1 11 identification and extraction of data will complete the analysis within 90 days, absent
 2 11 further application to this court.
 3                        PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 4            20.   Law enforcement has not previously attempted to obtain the evidence sought
 5 11 by this warrant.
 6                                         CONCLUSION
 7            21.   Based on the facts and information set forth above, there is probable cause to
 8 believe that a search of the Target Devices will yield evidence of MOTOLINIA's
 9 II violations of Importation of a Controlled Substance, in violation of 21 U.S.C. § 952, 960,
1O II Conspiracy to Import a Controlled Substance, in violation of 21 U.S.C. §§ 952, 960, and
11 II 963, Possession of a Controlled Substance with Intent to Distribute, in violation of 21
1211 U.S.C. § 841(a)(l) and Conspiracy to Possess a Controlled Substance with Intent to
13 II Distribute, in violation of 21 U.S.C. § 846.
1411          22.   Because the Target Devices were seized at the time ofMOTOLINIA's arrest
15 II and has been securely stored since that time, there is probable cause to believe that such
16 11 evidence continues to exist on the Target Devices. As stated above, I believe that the
17 II appropriate date range for this search is from June 8, 2018 through August 31, 2019.
18 II         23.   Accordingly, I request that the Court issue a warrant authorizing law
19 II enforcement to search the item(s) described in Attachments A-1 through A-3 and seize the
     II
20 items listed in Attachment Busing the above-described methodology.
21
22
23
24
25
26
27
28

                                                  7
        Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.9 Page 9 of 12



 1 II I swear the foregoing is true and correct to the best of my knowledge and belief.
 2
 3                                               h,~
                                            ALLIE M.C. PETERS
 4
                                            Special Agent
 5                                          Homeland Security Investigations
 611
       Subscribed and sworn to before me this   '1~    day of October, 2019.
 7"

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                8
Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.10 Page 10 of 12



                               ATTACHMENT A-3

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

                   Apple Phone
                   Model No. iPhone XS
                   IMEI357210095478446
                   (Target Device 3)

The Target Device is currently in the possession of the Department of Homeland
security at the San Diego Evidence Vault located at 880 Front Street, San Diego,
California 92101. Homeland Security Investigations
Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.11 Page 11 of 12



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of June 8, 2018 through August 31, 2019.

      a.     tending to indicate efforts to import cocaine, or some other federally
             controlled substance, from Mexico into the United States, or distribute
             cocaine or some other controlled substance within the United State;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of cocaine, or some other federally controlled
             substance, from Mexico into the United States, or the possession with the
             intent to distribute cocaine or some other controlled substance within the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of cocaine, or some other federally controlled substance,
             from Mexico into the United States, or the possession with the intent to
             distribute cocaine or some other controlled substance within the United
             States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of cocaine, or some other federally controlled substance, from
             Mexico into the United States, such as stash houses, load houses, or
             delivery points, or the possession with the intent to distribute cocaine or
             some other controlled substance within the United States;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Device; and/or
Case 3:19-mj-04424-LL Document 1 Filed 10/09/19 PageID.12 Page 12 of 12



      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above,

which are evidence of violations of Importation of a Controlled Substance, in violation
of 21 U.S.C. § 952, 960, Conspiracy to Import a Controlled Substance, in violation of
21 U.S.C. §§ 952, 960, and 963, Possession of a Controlled Substance with Intent to
Distribute, in violation of21 U.S.C. § 841(a)(l) and Conspiracy to Possess a Controlled
Substance with Intent to Distribute, in violation of 21 U.S.C. § 846.
